Citation Nr: 1133516	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  00-24 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of neck and back injuries, to include dizziness, sleep problems, and numbness in the extremities.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for bilateral flat feet.

4.  Entitlement to service connection for a bunion of the left foot.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982.

The claim of entitlement to service connection for the residuals of neck and back injuries originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2000 decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama, in which the RO determined that new and material evidence had not been presented to reopen a claim of entitlement to service connection for neck and back injuries, to include headaches, dizziness, sleep problems, and numbness in the extremities.  A January 2009 rating decision by the same RO also denied the Veteran's claims for service connection for bilateral flat feet and a left foot bunion.

In March 2005 the Board reopened the Veteran's claim for service connection for neck and back injuries, to include headaches, dizziness, sleep problems, and numbness in the extremities, and remanded it to the RO for further development.  Following this development, the case was returned to the Board in May 2006, at which time the service connection claim was denied on the merits.  The Veteran appealed the Board's May 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision issued in March 2008, the Court set aside the Board's May 2006 decision and remanded the matter for further proceedings.  Judgment was entered in April 2008.  

When the claim for service connection for neck and back injuries, to include headaches, dizziness, sleep problems, and numbness in the extremities, was again before the Board in October 2008, the Board denied the claim for service connection.  The Veteran appealed the Board's October 2008 decision to the Court, which in an April 2009 order granted the parties' joint motion for remand, vacated the Board's October 2008 decision, and remanded the case for compliance with the terms of the joint motion.  This matter was last before the Board in October 2009, and was remanded for additional development.  

The Board notes that the issues in the present case is being recharacterized.  The Veteran's claim was initially for service connection for residuals of neck and back injuries, to include headaches, dizziness, sleep problems, and numbness in the extremities.  However, as the Board is granting service connection to the headaches claim while remanding the remaining issues..  Thus, for the sake of clarity, the headaches issue has been separated from that claim.  As such, the issues are characterized as set forth on the first page of this decision.

The issues of service connection for residuals of neck and back injuries, to include dizziness, sleep problems, and numbness in the extremities, and service connection for bilateral pes planus and a left foot bunion are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record shows that the Veteran's headaches are at least partially related to his active duty service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Applicable Law 
 
Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for certain chronic diseases, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Merits of the Claim
 
The appellant contends that, after falling off her roller skates in service, she hit her neck and back, and that she has had headaches ever since that time.  
 
A March 1980 service treatment record noted that the Veteran reported headaches and dizziness related to her menstrual cycle.  A record dated on May 13, 1980 documented that she had fallen and hit her head while roller skating two weeks previously.  She complained of head pains and dizziness assessed as tension headaches.  She was seen again on May 23, 1980, and reported having headaches, blurred vision, and difficulty sleeping following the head injury.  An assessment of functional headaches was made.  A skull series dated in May 1980 was negative.  

In February 1982, she was treated for headaches and eye symptoms.  The provisional diagnosis was headache, probably not related to vision problems.  The Veteran's separation examination report, dated in June 1982, showed that her head was clinically evaluated as normal.  In the report of medical history accompanying the separation examination report, which was signed by the Veteran, she denied a history of or problems involving head injury and frequent or severe headache.  

The Veteran provided testimony at a hearing held at the RO in June 2001, at which time she stated that her problems, consisting of back and neck pain as well as headaches and dizziness, started when she fell roller skating and were treated and followed-up during service.  She indicated that post-service, she was initially treated by Dr. A. in 1983 and had attempted to get those records but they were unavailable.  She stated that she had received treatment from Dr. K. J. since 1984.  

Post-service evidence includes VA and non-VA treatment reports and evaluations.  
VA outpatient treatment records indicate occasional complaints of, or treatment for, headaches.  

A September 24, 2003 VA gynecological medical record noted that that the Veteran had headaches and nausea with hormones.  A May 2003 VA medical record noted that the Veteran had been taking medication, with some improvement of dysuria, but had current headaches and facial pressure.  

The Veteran received a VA examination in December 2009, which included a claims file review.  The examiner noted that the Veteran reported falling off her roller skates while in service, and claimed to have a subsequent history of head pain and dizziness.  After physical examination of the Veteran, the examiner found her to have chronic myofascial neck and back pain, with mild degenerative spondylosis of C5-C6, anterior wedging compression of vertebral bodies T2-T8 with mild degenerative disc and spondylosis, mild degenerative changes of the facet joints between L4 and L5 on the right.  

The December 2009 VA examiner also noted that following her roller skating fall, the Veteran had a normal examination, and that she had later been diagnosed with functional headaches.  The examiner noted that the skull series was negative, and that the Veteran had complained of headaches while on birth control at one time.  The examiner also noted that post-service medical record had revealed headaches related to sinus problems.  The examiner opined that the Veteran's headaches are secondary to a combination of muscle tension headaches and sinus headaches.  The examiner noted that muscle tension headaches had been noted in 1980 in service and were at least as likely as not related to the military.  

In view of the above detailed evidence, the record indicates that the Veteran's current headaches are at least partially due to her in-service tension headaches.  The record also indicates that the Veteran had occasional headaches in service and presently has occasional headaches.  Additionally, the December 2009 VA examiner found her headaches to be at least partially due to service, due to in service muscle tension headaches, though they were also partially due to sinus headaches that were diagnosed after service.  As the evidence is at least at equipoise, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claim for service connection for headaches is granted. 


ORDER

Service connection for headaches is granted.


REMAND

The appellant contends that she has residuals of neck and back injuries, to include dizziness, sleep problems, and numbness in the extremities, after slipping while on her roller skates in April 1980.  As noted in the grant portion of this decision, the Veteran is being granted service connection for headaches.  As such that portion of her claim has been fully granted and additional development is not necessary in that matter.  She also contends that she developed bilateral flat feet and a left foot bunion due to service, specifically from walking in her boots.

The development directed by the Board with regard to the residuals of neck and back injuries in its last remand was not fully accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran was provided a new VA examination in December 2009; however, the VA examiner did not provide an adequate opinion as to the etiology of the Veteran's claimed residuals of neck and back injuries, to include dizziness, sleep problems, and numbness in the extremities.  More specifically, the prior Board remand directed the examiner to provide a rationale for all the opinions expressed, to include a discussion of the Veteran's lay statements concerning the onset of the Veteran's symptoms in expressing the rationale. While the examiner explained that his current neck and back disorders are not related to service because there was no evidence of in-service spinal abnormalities or complaints involving the neck or back, in formulating the rationale for the opinion the examiner did not comment on the Veteran's lay statements of nonetheless suffering such symptoms from the time of the alleged injury until the present.  Specifically, while at the beginning of the examination report the examiner noted the Veteran's "history of neck and lower back problems since the time she fell off roller skates backwards in 1980 in April or may in the military[,]" the examiner did not mention this history in explaining the rationale for the opinion. 

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant as to why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   The RO/AMC shall request that the December 2009 VA examiner review the records and provide an addendum to the medical opinion addressing the Veteran's lay history of having neck and lower back symptoms, and claimed residuals, since the service despite the lack of medical evidence reflecting such symptomatology at that time.  If the December 2009 VA examiner is unavailable, a new VA medical opinion should be provided addressing the claims.

In regards to the bilateral flat feet and left foot bunion claims, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.
 
The Veteran is able to report symptoms, but not make causation determinations.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  As such, she is able to testify as to the claimed symptoms of flat feet and a left foot bunion in service.

There is currently no medical evidence clearly addressing whether the Veteran currently continues to have flat feet and a left foot bunion and whether any such disorder is due to and/or has continued since service.  The Board finds that a VA examination is warranted to determine whether the Veteran currently suffers from any diagnosed flat feet and/or a left foot bunion that is etiologically related to her service.  

The Board also notes that the last VA medical records associated with the claims file were from May 2008 and that the record indicates that the Veteran receives continuing treatment from VA. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file should be obtained for review.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from May 2008 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  After the requested medical records have been associated with the claims file, the RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of her claimed flat feet and left foot bunion.  

The claims folder and a copy of this remand shall be made available to and be reviewed by the examiner. All indicated studies shall be performed, and all findings shall be reported in detail. The examiner shall opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any flat feet and/or left foot bunion found to be present had its onset in, was aggravated by, or is otherwise related to service.  

In discussing his/her opinions, the examiner shall acknowledge the Veteran's lay statements of record relating to the onset of the Veteran's disorder, as well as the medical evidence of record, including service treatment records.  A rationale for all opinions expressed shall be provided in a legible report.

3.  After the requested medical records have been associated with the claims file, the RO/AMC shall have the December 2009 VA examiner review the record and provide an adequate medical opinion as to the etiology of the Veteran's claimed residuals of neck and back injuries, to include dizziness, sleep problems, and numbness in the extremities.  Specifically, the examiner shall provide an addendum to the December 2009 medical opinion incorporating the Veteran's lay history of having neck and lower back symptoms, and claimed residuals, since the service despite the lack of medical evidence reflecting such symptomatology at that time.  

4.  If, and only if, the December 2009 VA examiner is not available, the RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any residuals of neck and back injuries, to include dizziness, sleep problems, and numbness in the extremities found to be present.  

The claims folder and a copy of this remand shall be made available to and be reviewed by the examiner. All indicated studies shall be performed, and all findings shall be reported in detail. 

The examiner shall opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any residuals of neck and back injuries, to include dizziness, sleep problems, and numbness in the extremities, found to be present had its onset in, was aggravated by, or is otherwise related to service.

In discussing his/her opinions, the examiner shall acknowledge the Veteran's lay statements of record relating to the onset of the Veteran's disorder, as well as the medical evidence of record, including service treatment records.  A rationale for all opinions expressed shall be provided in a legible report.

5.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


